DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to the amendment filed on June 3, 2022. Claims 1, and 8 are amended. Claims 2-3, 5, 12, and 18 are canceled. Examiner withdraws the Double Patenting rejection with withdrawn as Terminal Disclaimer was filed and approved on 06/29/2022.
Claims 1, 4, 6-11, 13-17, and 19-20 are pending.
Response to Arguments
Applicant's arguments filed on 06/03/2022 regarding 35 USC 103(a) type rejections for claims 1, 4, 6-11, 13-17, and 19-20 have been fully considered, and found persuasive. Therefore, previous 35 USC 103(a) type rejections are withdrawn.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Edward J. Marshall (Registration No. 45,395) on 06/28/2022.
The application has been amended as follows: 
Claim 1 (As presented)
Claims 2-3 (Canceled)
Claim 4 (As presented)
Claim 5 (Canceled)
Claims 6-11 (As presented)
Claim 12 (Canceled)
Claims 13-14 (As presented)
Claim 15 (Currently Amended) A computer readable medium tangibly embodying a program of instructions, the program of instructions comprising:
at least one instruction to receive travel-related-information messages (TRIMs) from one or more information sources;
at least one instruction to separate information included in the TRIMs into at least two different groups by assigning a first type of information included in the TRIMs to a first group, and assigning a second type of information included in the TRIMs to a second group;
at least one instruction to determine a broadcast area to which the information included in the TRIMs is to be broadcast;
at least one instruction to determine that a subset of information assigned to the first group is to be reassigned to the second group;
at least one instruction to reassign the subset of information from the first group to the second group based on parameters associated with the broadcast area; 
at least one instruction to deliver information included in the first group and the second group to one or more processing modules configured to generate a first TRIM reporting message using information included in the first group and a second TRIM reporting message using information included in the second group;
wherein the at least one instruction to reassign the subset of information from the first group to the second group based on parameters associated with the broadcast area includes:
at least one instruction to determine geographic areas associated with the information included in the TRIMs; 
at least one instruction to reassign, based on the geographic areas, during a first reporting period; and
at least one instruction to reassign, based on the geographic areas, during a subsequent reporting period.
Claims 16-17 (As presented)
Claim 18 (Canceled)
Claims 19-20 (As presented)
REASONS FOR ALLOWANCE
Claims 1, 4, 6-11, 13-17, and 19-20 are allowed.  
The prior art of record, Choi ‘134, Park ‘632, Ahn ‘125, fail to teach or fairly suggest, the limitation of determine a broadcast area to which the information included in the TRIMs is to be broadcast; at least one instruction to determine that a subset of information assigned to the first group is to be reassigned to the second group; at least one instruction to reassign the subset of information from the first group to the second group based on parameters associated with the broadcast area; at least one instruction to deliver information included in the first group and the second group to one or more processing modules configured to generate a first TRIM reporting message using information included in the first group and a second TRIM reporting message using information included in the second group; wherein the at least one instruction to reassign the subset of information from the first group to the second group based on parameters associated with the broadcast area includes: at least one instruction to determine geographic areas associated with the information included in the TRIMs; at least one instruction to reassign a first subset of the subset of information assigned to the first group, based on the geographic areas, during a first reporting period; and at least one instruction to reassign, a different subset of the subset of information assigned to the first group, based on the geographic areas, during a subsequent reporting period, in the specific manner and combinations recited in claims 1, 4, 6-11, 13-17, and 19-20.
After thoroughly reviewing the related prior art, the application has been deemed allowable because of the limitation of determine a broadcast area to which the information included in the TRIMs is to be broadcast; at least one instruction to determine that a subset of information assigned to the first group is to be reassigned to the second group; at least one instruction to reassign the subset of information from the first group to the second group based on parameters associated with the broadcast area; at least one instruction to deliver information included in the first group and the second group to one or more processing modules configured to generate a first TRIM reporting message using information included in the first group and a second TRIM reporting message using information included in the second group; wherein the at least one instruction to reassign the subset of information from the first group to the second group based on parameters associated with the broadcast area includes: at least one instruction to determine geographic areas associated with the information included in the TRIMs; at least one instruction to reassign a first subset of the subset of information assigned to the first group, based on the geographic areas, during a first reporting period; and at least one instruction to reassign, a different subset of the subset of information assigned to the first group, based on the geographic areas, during a subsequent reporting period, as recited in the specific manner and combinations recited within the claims. Upon an extensive search and review, the specified limitation or provided language for the specified limitations is not discloses by prior arts.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
CORRESPONDANCE INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA B HUQ whose telephone number is (571)270-3223. The examiner can normally be reached Monday - Friday: 8:30-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel L Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARZANA B HUQ/Primary Examiner, Art Unit 2455